DETAILED ACTION

Response to Amendment
The Amendment filed 11/18/2021 has been entered.  Claims 1-10, 12-15, and 18-21 remain pending in the application.  Claims 11 and 16-17 have been canceled.  New claim 22 has been added.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-10, 12-15, and 18-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 contains the limitation “comprising three contiguous sides defining at least one channel within the at least one insert.”  Claim 22 contains the limitation “at least one insert comprising three contiguous sides defining the least one channel extending along an entire length of the at least one insert.”  he instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “comprising three contiguous sides defining at least one channel within the at least one insert” or “at 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1, 4-8, 12-14, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Cleboski et al. (US 2012/0005966 A1).  
Regarding claim 1, Cleboski teaches methods of forming such earth-boring tools (a method of forming a body of an earth-boring downhole tool; paragraph [0002]).  Cleboski teaches that the interior 104 of the bit crown mold 103 may then be filled with one or more particulate core materials 105, as shown in FIG. 11B (paragraph [0069]).  Cleboski teaches forming at least one of the material, the strip, and the another strip by rapid prototyping (providing at least one insert, the at least one insert being additively manufactured; Cleboski claim 10).  Cleboski teaches that the strip 61 may include hard particles 63, which may or may not be characterized as superabrasive particles, bound together by, for example, an organic binder 62 (the at least one insert comprising particles of hard-phase material and a binder material; paragraph [0040]).  Cleboski teaches that one or more green inserts 91 may be placed in a drill bit crown mold 103 in troughs read on at least one insert comprising three contiguous sides defining at least one channel within the at least one insert).  Cleboski teaches that the superabrasive particles 71 that will be placed on the strip 61 through the screen 51 e may be concentrated on the strip 61 as desired, such as, for example, at the leading edge of a blade 19 (blade; paragraph [0048]).  Cleboski teaches that the strip 61 may have any desired shape or size (paragraph [0038]).  Cleboski teaches that the strip 61 may have a major surface that is flat, curved, stepped, or any combination thereof (paragraph [0038]).  Cleboski teaches that the strip 61 may have any shape or size that is convenient for the final application, as will be appreciated by one of ordinary skill in the art (paragraph [0038]).  Cleboski teaches that the recesses 65 may take the form of an array of connected troughs in a grid or mesh pattern, and that the superabrasive particles 71 may be placed within the troughs and secured as described above (a surface of the at least one insert defining at least one opening, such that the at least one opening defines a location of one or more features of the earth-boring downhole tool to be formed therein, the one or more features comprising cutting elements, nozzle inserts, gage wear plugs, wear knots, or combinations thereof; 
Regarding claim 4, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that the binder 62 can include, for example, aqueous and gelation polymers or inorganic polymers (paragraph [0042]).  
Regarding claim 5, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that adhesive 66 may be provided over a strip 61 (paragraph [0060]).  
Regarding claims 6, 8, 12, and 18-19, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that the interior 104 of the bit crown mold 103 may then be filled with one or more particulate core materials 105, such as, tungsten carbide, other erosion- and abrasion-resistant materials, iron, steel, stainless steel, titanium, titanium alloys, nickel, nickel alloys, INVAR® alloy, other tough and ductile materials (paragraph [0069]).  
Regarding claim 7, Cleboski teaches the method of claim 6 as stated above.  Cleboski teaches that each aperture 54 may have a diameter that is slightly larger than the average diameter of superabrasive particles 71, but less than two times the average diameter of the superabrasive particles (paragraph [0049]).  
Regarding claim 13, Cleboski teaches the method of claim 12 as stated above.  Cleboski teaches that the conventional infiltrant material 107, such as a copper or copper-nickel alloy or a high melting-point non-metallic binder, such as a glass-based material, may be employed to infiltrate the inserts 91 and the rest of the bit body (paragraph [0073]).  
Regarding claim 14, Cleboski teaches the method of claim 1 as stated above.  Cleboski FIGs. 11A-11C show a non-planar interface between the at least one insert and a remainder of the body of the earth-boring downhole tool.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cleboski et al. (US 2012/0005966 A1) as applied to claim 1 above, and further in view of Miess (US 2016/0052108 A1).  
Regarding claim 2, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches forming at least one of the material, the strip, and the another strip by rapid prototyping (claim 10).  Cleboski is silent regarding the machine used for rapid prototyping.  Regarding the subject limitation, in order to carry out the invention of Cleboski, it would have been necessary and obvious to look to the prior art for exemplary methods of rapid prototyping used in forming earth boring tools.  Miess provides this teaching.  Miess is similarly concerned with earth-boring tools or drilling tools, including, for example, core bits, roller-cone bits, fixed-cutter bits, eccentric bits, 
Regarding claim 20, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches forming at least one of the material, the strip, and the another strip by rapid prototyping (claim 10).  Cleboski is silent regarding the dimensions of the body or the inserts.  Regarding the subject limitation, in order to carry out the invention of Cleboski, it would have been necessary and obvious to look to the prior art for exemplary dimensions used in inserts for forming earth boring tools.  Miess provides this teaching.  Miess is similarly concerned with earth-boring tools or drilling tools, including, for example, core bits, roller-cone bits, fixed-cutter bits, eccentric bits, bicenter bits, reamers, reamer wings, or any other downhole tool including superabrasive compacts, without limitation (paragraph [0114]).  It would have been .  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cleboski et al. (US 2012/0005966 A1) as applied to claim 1 above, and further in view of Griffo (US 20050115743 A1).  
Regarding claim 3, Cleboski teaches the method of claim 1 as stated above.  
Cleboski is silent regarding providing fibers in the binder material of the at least one insert.  
Griffo is similarly concerned with inserts in roller cone rock bits, hammer bits and drag bits used for subterranean drilling and the like (paragraph [0026]).  Griffo teaches that cemented tungsten carbide often exhibits gross brittle fracture during more demanding applications, which may lead to catastrophic failure (paragraph [0027]).  Griffo teaches that the multi-material phase component 16 comprises a core 20 of tungsten carbide and cobalt powder surrounded by a shell 22 of cobalt metal (paragraph [0037]).  Griffo teaches that the fibers are fabricated from a mixture of powdered WC—Co, powdered Co, and thermoplastic binder such as wax by the extrusion process (paragraph [0037]).  Griffo teaches that the fibers 18 have a WC—Co core 20 thickness in the range of from about 30 to 300 micrometers, surrounded by a shell 22 of cobalt having a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binder of Cleboski to include fibers, as taught by Griffo to increase the toughness of the composite and reduce gross brittle fracture during more demanding applications, which may lead to catastrophic failure.  

Claims 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cleboski et al. (US 2012/0005966 A1).
Regarding claims 9-10, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that the mesh size of the superabrasive particles 71 may be, for example, from +20 ASTM (American Society for Testing and Materials) to −400 ASTM (paragraph [0049]).  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).  
Regarding claim 22, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that the recesses 65 may take the form of an array of connected troughs in a grid or mesh pattern, and that the superabrasive particles 71 may be placed within the troughs and secured as described above (paragraph [0059]).  .  

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cleboski et al. (US 2012/0005966 A1) as applied to claim 1 above, and further in view of Voglewede et al. (US 2020/0398343 A1).  
Regarding claims 15 and 21, Cleboski teaches the method of claim 1 as stated above.  
Cleboski is silent regarding forming a portion of an outer surface of the at least one insert to have a geometry conforming to a geometry of a portion of at least one interior surface of the mold defining the mold cavity within the mold, and wherein positioning the at least one insert within the mold cavity comprises positioning a portion of an outer surface of the at least one insert adjacent the portion of the at least one interior surface of the mold and wherein providing at least one insert comprises providing at least one insert comprising an exterior texture on at least a portion of the at least one insert to aid in aligning the at least one insert onto at least one interior surface of the mold cavity.  
Voglewede is similarly concerned with downhole tools and tool manufacturing (paragraph [0001]).  Voglewede teaches that the inserts 142 can include a rough outer surface or other surface features to prevent migration of the inserts 142 within the reinforcing material 318 or to provide mechanical interlocking of the inserts 142 with the reinforcing material 318 (paragraph [0052]).  Voglewede teaches that the inserts 142 can mate with features within the mold assembly (paragraph [0052]).  Voglewede teaches that the insert 142 j can be formed in a grid or lattice shape (paragraph [0051]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the inserts of Cleboski to include a rough outer surface or other surface features, as taught by Voglewede to mate with features within the mold assembly thus preventing migration of the inserts within the reinforcing material.  

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.  Applicant argues that Cleboski does not appear to expressly or inherently describe a method of forming a body of an earth-boring downhole tool, comprising "providing at least one insert comprising three contiguous sides defining at least one channel within the insert..." as recited in amended claim 1 (remarks, page 7).  Applicant argues that "a plurality of recesses may be formed in a strip 61," and "[t]he plurality of recesses 65 may be sized as desired to receive one or more superabrasive particles 71 within each recess, as shown in FIG. 6B" (remarks, page 7).  Applicant .  
Applicant argues that Cleboski does not appear to expressly or inherently describe that the inserts 91 are configured to form an outer surface and at least portions of rotationally leading and rotationally trialing surfaces of at least one blade of the body of the earth-boring tool to be formed (remarks, page 8).  This is not found convincing because Cleboski teaches that the superabrasive particles 71 that will be placed on the strip 61 through the screen 51 e may be concentrated on the strip 61 as desired, such as, for example, at the leading edge of a blade 19 (blade; paragraph [0048]).  Cleboski teaches that as the drill bit rotates, the cutters or abrasive structures thereof cut, crush, shear, and/or abrade away the formation material to form the wellbore (paragraph [0004]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/REBECCA JANSSEN/Primary Examiner, Art Unit 1733